DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 22-34 in the reply filed on 7/28/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 recites the limitation “to which a sizing agent adheres.”  It is unclear if the sizing agent is adhered to the reinforcing fiber bundle while having a fiber number per unit width and drape level as claimed.  In this regard, the examiner notes that claims 23 and 24 further includes limitations regarding the sizing agent.  For the purpose of examination, the claim is interpreted as being met by a reinforcing bundle to which sizing agents as recited can adhere.


Claim Rejections - 35 USC § 102 or 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kobayashi (JP 2004/360164 A, see the attached document which includes two machine translations).

Regarding claim 22, Kobayashi teaches a carbon fiber bundle that is a substantially twist-free sized carbon fiber bundle and has 10-20 cm of a drape value D25 at 25°C, and 0.3-0.7 of a D80/D25 ratio of the drape value with the drape value D80 at 80°C, and a thickness of 20-150 tex/mm (Abstract and [0019]).  The drape value D25 at 25 ° C. is in the range of 10 to 20 cm, but a preferable range is 12 to 19 cm, and a more preferable range is 14 to 18 cm ([0023]; also [0010]).   

As calculated by the examiner, Kobayashi’s Example 4 meets both the fiber number per unit width and the drape level limitations as claimed.  The examiner notes that, for the sized carbon fiber bundle in Example 4, the drape value D25 is 13 cm (130 mm) (see Table 1).  

In Example 4, Kobayashi also teaches that a carbon fiber bundle and a prepreg were produced in the same manner as in Example 1, except that the tension of the carbon fiber bundle during preliminary drying was changed to 3000 g.  In Example 1, as a carbon fiber bundle, a polyacrylonitrile-based carbon fiber bundle having 12,000 filaments and a fineness of 800 tex was used ([0042]).  Table 1 shows that the thickness of the sized carbon fiber bundle in Example 4 is 80 tex/mm.  Kobayashi teaches that the carbon fiber bundle thickness (tex/mm) = Ws / W, using the basis weight Ws (tex) of the carbon fiber bundle and the yarn width W (mm) ([0012]-[0013]).  Thus, the yarn width W (mm) = the basis weight Ws (tex) divided by the carbon fiber bundle thickness (tex/mm), which is 800 tex divided by 80 tex/mm = 10 mm.  For a carbon fiber bundle of 12,000 single fibers, the fiber number per unit width is 12,000 fibers / 10 mm = 1,200 fibers/mm.

Regarding claims 23-25, Kobayashi does not explicitly disclose use of a polyamide based resin in Example 4.  However, Kobayashi teaches that, in the invention, a sizing agent containing an aromatic thermoplastic resin having a softening point within a range of 80 to 150 ° C. and an aromatic diester can be preferably used ([0026]).  Examples of the aromatic thermoplastic resin include a urethane resin, an ester resin, an amide resin, and an acrylic resin, and 2 or more of these may be used in combination ([0027]).  It is possible to bring the drape value within the range described above, e.g., by adding an epoxy resin which is solid at 25° C ([0027]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have selected an epoxy resin and/or an aromatic thermoplastic resin such as a urethane resin, an ester resin, an amide resin and/or an acrylic resin for use in the sizing agent in order to obtain a carbon fiber bundle with good opening, widening, scratch resistance, tack and/or drape value properties as taught by Kobayashi ([0026]-[0028] and [0034]; also see [0008]).

Regarding claim 27, Kobayashi teaches that the content of the sizing agent is preferably in the range of 0.3 to 1.5% by weight ([0008]).

Regarding claims 26 and 28-30, with regard to the claimed properties, the examiner notes that applicant has provided at paragraphs [0081], [0088]-[0090], [0094] and [0097]-[0101] of applicant’s specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Kobayashi discussed above with regard to claims 22-25 and 27 is the same as or is substantially similar to that disclosed by applicant.  Kobayashi also teaches similar opening and widening methods as applicant and teaches the application of constant tension (see [0019], [0025] and [0037]-[0040]).  Thus, it is the position of the Office that the composition of Kobayashi would have the claimed properties as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the claimed properties would be so provided, as the reference teaches similar materials and methods as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the carbon fiber bundle taught by Kobayashi to have the claimed properties.  




Claim Rejections - 35 USC § 103

Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2004/360164 A, see the attached document which includes two machine translations), as applied to claim 22 above, in view of Velpari et al. (US 2002/0058449 A1).

Regarding claims 31 and 33, Kobayashi remains as applied above.

Kobayashi further teaches that the carbon fiber bundle can be preferably used when producing a unidirectional prepreg. 

Kobayashi does not explicitly disclose a fiber-reinforced thermoplastic resin forming material comprising a group of a nonwoven fabric of the reinforcing fiber bundle base material.

However,  Velpari et al. (“Velpari”) teaches at least partially clad laminates comprising: (a) a cladding material; (b) a matrix material; and (c) at least one nondegreased fabric comprising at least one strand comprising a plurality of fibers (Abstract, [0021], [0031]-[0032], [0035] and [0039]).  Velpari teaches that various embodiments of the coated fiber strands can be used as continuous strand or further processed into diverse products such as chopped strand, twisted strand, roving and/or fabric, such as wovens, nonwovens (including, but not limited to, unidirectional, biaxial and triaxial fabrics) (among others) ([0181]).  Matrix materials useful in the invention include, but are not limited to, thermosetting and thermoplastic materials ([0233]-[0234]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have incorporated the carbon fiber bundle of Kobayashi into products such as nonwovens (including, but not limited to, unidirectional, biaxial and triaxial fabrics along with matrix materials of thermoplastic materials in order to obtain laminates for electronic supports and electronic circuit boards, as taught by Velpari (Abstract, [0021] and [0181]-[0182]; also see [0025], [0031]-[0032], [0035], [0039] and [0233]-[0234]).


Regarding claim 32, Velpari teaches that the fabric of the invention can be woven in a style which is suitable for use in a laminate for an electronic support or printed circuit board ([0220]; also [0181]).  The laminates can be a unidirectional laminate wherein most of the fibers, yarns or strands in each layer of fabric are oriented in the same direction ([0220]).

Regarding claim 34, Velpari teaches that nonlimiting examples of suitable polymeric thermoplastic matrix materials include polyolefins, polyamides, thermoplastic polyurethanes and thermoplastic polyesters, vinyl polymers, and mixtures of any of the foregoing ([0234]).




	Conclusion
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789